DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. Applicant argues (p.3) that Shafer lacks teaching high frequency stimulation as required by claim 1, and that Shafer’s teaching of “1 Hz to 1000 Hz” does not satisfy Applicant’s claim limitation. In order to define what is meant by “high frequency stimulation”, Applicant has added new claims 2 and 3, which recite the high frequency stimulation as being at least 50 Hz and in a range of 50 Hz to 1000 Hz, respectively. Shafer’s teaching of 1 Hz to 1000 Hz includes the claimed range of 50 Hz to 1000 Hz. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shafer’s frequency parameters to be between 50 Hz and 1000 Hz, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Examiner maintains that Shafer teaches the claimed invention.
In case Applicant chooses to rebut the above and show criticality of the claimed range over Shafer, a secondary rejection is made in the interest of compact prosecution, to show anticipation of the newly claimed 50-1000 Hz frequency range, under 35 USC 102(a)(1) and 
The amendment to claim 1, filed 04/19/2021, overcomes the previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The previous rejections of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are presently withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description supports possession of the high frequency parameter range of claim 3  (“from 50 Hz to 1000 Hz” as recited in claim 3, and as supported by para. [0022]), but the specification lacks support for the recitation of claim 2, since the recited for “at least 50 Hz” includes frequencies beyond 1000 Hz, without limit.  The written description does not support possession for frequencies outside the “from 50 Hz to 1000 Hz” range, so therefore “at least 50 Hz” of claim 2 is considered to be new matter as failing to comply with the written description requirement. Claim 3 depends on claim 2, so it is also rejected as failing to comply with the written description requirement.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “at least 50 Hz” (line 2), but then claim 3 recites “in a range from 50 Hz to 1000 Hz”, which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,384,053 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is broader than the patented claim and therefore encompasses the subject matter recited in the patented claim, so that the patented claim anticipates the instant claim. Instant claim 1 is anticipated by the patented claim for being directed to a method of implanting an electrode in a human brain so that the stimulation portion lies at in communication with deep brain tissue elements (the patented claim more narrowly recites an anterior thalamic nuclei complex of the Papez circuit), coupling the proximal end of the electrode to an implantable signal generator, and delivering high frequency stimulation to the deep brain tissue element to thereby induce neurogenesis within the brain. The disclosure of the patent (col. 4, lines 34-35) renders obvious the claimed high frequency ranges of instant claims 2-3.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,612,006 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is broader than the patented claim and therefore encompasses the subject matter recited in the patented claim, so that the patented claim anticipates the instant claim. Instant claim 1 is anticipated by the patented claim for being directed to a method of implanting an electrode in a human brain so that the stimulation portion lies at in communication with deep brain tissue elements (the patented claim more narrowly recites an anterior thalamic nuclei complex of the Papez circuit), coupling the proximal end of the electrode to an implantable signal generator, and delivering high frequency stimulation to the deep brain tissue element to thereby induce neurogenesis within the brain (the patented claim recites production of new or replacement neurons, which is a form of neurogenesis). Instant claim 2 is anticipated by patented claim 1, which recites a high frequency stimulation of at least 50 Hz. The claimed high frequency parameter range of instant claim 3 is rendered obvious in view of patented claim 1 and the disclosure of the patent (col. 4, lines 28-29).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gliner et al. (US 2003/0088274 A1, hereinafter “Gliner”).
	Regarding claim 1, Gliner shows a method for inducing neurogenesis within a human (para. 0075, last sentence, promoting growth of neurons using electrical stimulation) by means of an implantable signal generator 3130 (Fig. 31) and a lead 3124 having a proximal end 3122/3120 configured to be coupled to the implantable signal generator (via 3134) and a distal portion having at least one electrode 3160 (Fig. 31, paras. 0166-0167), the method comprising:
	(A) implanting the distal portion of the lead so that the at least one electrode lies in communication with deep brain tissue elements of the human’s brain (Fig. 1C showing positioning of the electrode; para. 0080, lines 8-9, deep brain tissue for deep brain stimulation);
	(B) coupling the proximal end of the lead to the signal generator (Fig. 31, as discussed above); and
	(C) operating the signal generator to deliver high frequency stimulation (para. 0107, line 10 teaches high frequency stimulation of 50-100 Hz) to deep brain tissue elements (para. 0080, lines 8-9) to thereby induce neurogenesis within the human’s brain (para. 0107, lines 1-6 showing the selected stimulation parameter induces the desired effect, wherein the desired effect is neurogenesis, para. 0075, last sentence).

	Regarding claims 2-3, Gliner shows wherein the high frequency stimulation has a frequency range from 50 Hz to 1000 Hz (para. 0107, line 10 teaches 50-100 Hz, which is a species that anticipates the claimed genus of 50 Hz to 1000 Hz. See MPEP 2131.02).

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shafer (US 2005/0119712, hereinafter “Shafer”, cited in IDS filed 05/01/2020, wherein the cited reference has an effective filing date of 12/01/2004, and the instant application has the effective filing date of 12/17/2004, in view of provisional application no. 60/636,979) (previously cited).
Regarding claim 1, Shafer shows a method for inducing neurogenesis within a human (Abstract - in which the method can be used to treat diseases associated with loss of neuronal function; para. 0016-0017, describing regenerating or repairing neurons), the method comprising: 
(A) implanting at least one electrode coupled to a distal portion of a lead 110 (as exemplified in Fig. 17, with proximal portion of lead coupled to the therapy delivery device 100; para. 0043) so that a stimulation portion lies at least in communication with deep brain tissue elements of a human brain (Fig. 1; lines 2-7 and 14-18 of para. 0048; deep brain tissue elements are recited, including a thalamus, in lines 17-23 of para. 0065; neuronal tissue targeted for stimulation – para. 0081); 
(B) coupling the proximal end of the lead 110 to an implantable signal generator 100 (Fig. 17; and signal generator is also shown as the therapy delivery device 10 in Figs. 1-2 and signal pulse generator 300 in Fig. 3 which is coupled to a proximal end of a lead 330; para. 0016, 0049); and 
(C) operating the signal generator to deliver high frequency stimulation of (para. 0051 recites optimizing the stimulation parameters, comprising stimulation in the range of about 1 Hz to about 1000 Hz) to the deep brain tissue elements (para. 0048, 0065, 0081, as indicated above) to thereby induce neurogenesis in the brain (para. 0016-0017, 0039-0040). 
While Applicant has not claimed a specific high frequency parameter or parameter range in claim 1, Applicant’s disclosure shows support for 50 Hz to 1000 Hz (para. [0022]). Shafer’s teaching of 1 Hz to 1000 Hz shares a 95% overlap with Applicant’s teaching. Applicant does not disclose with sufficient specificity why this 95% overlap shows criticality or difference in effect to perform Applicant’s invention that cannot be performed with Shafer’s teaching. Therefore, Shafer’s frequency range anticipates the parameters used for high frequency stimulation. See MPEP 2131.03, anticipation of ranges.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer (previously cited).
Regarding claims 2-3, Shafer’s teaching of about 1 Hz to about 1000 Hz (para. 0051) includes the claimed “at least 50 Hz” of claim 2, and includes the claimed range of 50 Hz to 1000 Hz of claim 3. As previously discussed in the rejection of claim 1 above, Applicant does not discuss the criticality of the disclosed range of 50 Hz to 1000 Hz, so there is no sufficient specificity between Applicant’s disclosed range which is 95% contained and taught by Shafer’s range of 1 Hz to 1000 Hz. See MPEP 2131.03, anticipation of ranges. Applicant’s claimed range is 95% contained within Shafer’s range, so that a prima facie case of obviousness exists when specifically claiming “at least 50 Hz” or “50 Hz to 1000 Hz”. See MPEP 2144.05, obviousness of ranges. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shafer’s frequency parameters to be at least 50 Hz, and between 50 Hz and 1000 Hz, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DiLorenzo (US 7,231,254 B2, previously cited) shows implanting electrodes at a depth, including deep in the brain (Fig. 47; col. 59, lines 1-45) to detect and modulate neuronal activity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792